UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1317



ISSAC OLUFEMI FAWEHINMI,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A71-793-111)


Submitted:   July 30, 1999             Decided:   September 21, 1999


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Diane McHugh-Martinez, LAW OFFICE OF MCHUGH-MARTINEZ, Washington,
D.C., for Petitioner. David W. Ogden, Acting Assistant Attorney
General, David M. McConnell, Assistant Director, H. Bradford
Glassman, Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaac Olufemi Fawehinmi, a native and citizen of Nigeria,

seeks review of the Board of Immigration Appeals’ opinion and order

dismissing his appeal and affirming the immigration judge’s deci-

sion denying his motion to reopen his deportation proceedings.    An

immigration judge ordered Fawehinmi deported in absentia after

Fawehinmi failed to appear for his deportation hearing.   Fawehinmi

alleges that he did not receive proper notice of the hearing and

that the immigration judge abused his discretion by denying his

motion to reopen.    Our review of the record discloses that the

Board’s decision is based on substantial evidence and is without

reversible error.    See In re Fawehinmi, No. A71-793-111 (B.I.A.

Feb. 12, 1999).   Accordingly, we deny the petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2